November 7, 2013



                                       No. 04-13-00646-CV


                                     ROBERT RAY PEREZ.
                                             Appellant


                                                 v.

       ARTURO ZEPEDA ARREDONDO, CUSA KBC, LLC D/B/A KERRVILLE BUS
                                           COMPANY,
                                             Appellees


                   From the 79th Judicial District Court, Brooks County, Texas
                                 Trial Court No. 10-07-15670-CV
                              Joaquin Villarreal III, Judge Presiding



                           ORDER            OF        REFERRAL

       The Court, after reviewing the responses of the parties, has determined that the dispute
pending in this Court is appropriate for referral to an Alternative Dispute Resolution procedure.
Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (a) (Vernon 2005).           It is therefore. ORDERED
that this cause be referred to a Mediated Settlement Conference which will be conducted by
James W. Upton, an impartial person, as Mediator. See id. § 154.051.052.


       It is FURTHER ORDERED that all appellate deadlines arc hereby suspended until
November 25, 2013.


       It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later than forty-five (45) days from the date
of this Order. The Mediator shall file with the Clerk of Court within three (3) days of the
completion of the mediation a written report concerning the disposition of this appeal.


       It is FURTHER ORDERED that the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation. Mediation fees shall
ultimately be taxed as court costs. See id. § 154.054.
       It is FURTHER ORDERED that all parties in this cause arc directed to attend the
Mediated Settlement Conference with their counsel of record. The corporate party representative
in attendance and the individual party representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless the
parties otherwise agree, all mailers, including the conduct and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed lo anyone,
including this Court. See id § 154.053.


       Provided the parties are able to settle all matters related to this appeal, the parlies arc
directed to file a joint motion requesting an appropriate disposition of this appeal within thirty
(30) days of the date of mediation.


       It is .so ORDERED on November 7, 2013.




                                                      Samlee Bryan Marion, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the se/l of the said
court on this 7"' day of November, 2013.


          J& OF Agfa.
                                                      K^il/i:. fcffie, Clerk